COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                              §
 RUTH ANN DAVIS,                                             No. 08-14-00018-CR
                                              §
                   Appellant,                                    Appeal from
                                              §
 v.                                                      Criminal District Court No. 5
                                              §
 THE STATE OF TEXAS,                                       of Dallas County, Texas
                                              §
                   Appellee.                                  (TC # 1353596-L)
                                              §

                                      JUDGMENT

       The Court has considered this cause on Appellant=s motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed, in accordance with the opinion of

this Court. We therefore dismiss the appeal. We further order that this decision be certified

below for observance.

       IT IS SO ORDERED THIS 6TH DAY OF AUGUST, 2014.



                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.